United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milledgeville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-608
Issued: July 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On January 10, 2012 appellant, through her attorney, filed a timely appeal from July 18
and November 10, 2011 merit decisions of the Office of Workers’ Compensation Programs
(OWCP) and a December 16, 2011 nonmerit decision which denied her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a back condition causally related to a
May 23, 2011 employment incident; and (2) whether OWCP properly denied her November 28,
2011 claim for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 31, 2011 appellant, then a 61-year-old sales and distribution associate, filed a
traumatic injury claim alleging that on May 23, 2011 she sustained a lower back injury when she
tried to move a wire cage but something around the wheel prevented it from moving. She
stopped work on May 27, 2011.2
By letter dated May 31, 2011, the employing establishment controverted appellant’s
claim alleging that she did not meet her burden of proof to establish that the alleged injury was a
result of her occupation.
In a May 31, 2011 attending physician’s report, a physician with an illegible signature
stated that appellant was having back pain and diagnosed back pain with radiculopathy.
In an unsigned duty status report, an unknown provider noted that appellant sustained an
injury on May 23, 2011 and worked as a sales, service and distribution associate. It was
indicated that she was not able to work at all.
On June 3, 2011 OWCP advised appellant that the evidence submitted was insufficient to
establish her claim and requested additional medical evidence to establish that she sustained a
diagnosed condition as a result of the May 23, 2011 employment incident.
In a May 27, 2011 diagnostic imaging report, Dr. Rashmi Hooda, a Board-certified
internist, noted appellant’s complaints of back pain. The examination revealed five nonrib,
lumbar-type vertebral bodies, narrowing in the facet joints throughout the lumbar spine and
severe disc space narrowing at the L4-5 level. Dr. Hooda also observed mild rotary
dextroscoliosis of the lumbar spine which appeared degenerative. She diagnosed degenerative
changes of the lumbar spine and recommended further evaluation with a magnetic resonance
imaging (MRI) scan examination.
In a June 13, 2011 MRI scan report, Dr. William Willoughby, a Board-certified
diagnostic radiologist, noted appellant’s history of back pain, radiculopathy and stenosis. He
observed dextroscoliosis and facet arthropathy at multiple levels. Appellant’s vertebral body
heights were well maintained with no abnormal motion on the flexion or extension views.
Dr. Willoughby diagnosed degenerative disc disease and grade 1 spondylolisthesis at L3-4.
In a June 13, 2011 report, Dr. George S. Stefanis, a Board-certified neurological surgeon,
noted appellant’s complaints of some axial back, left buttock and cheek pain going down into the
thigh and calf since a May 23, 2011 work incident. He related that she was pulling and pushing
a metal cage loaded with heavy magazines on a mail truck when she experienced pain in her
back. Dr. Stefanis reviewed appellant’s history and reported that the MRI scan revealed
degenerative changes of the lumbar spine with canal narrowing at L2-3, 3-4 and 4-5. He also
stated that there may be a small disc that was protruding to the left at L4-5 that might account for
her symptoms. Upon examination of appellant’s back, Dr. Stefanis observed some tenderness
between L3 and the sacrum and mild paravertebral spasms. Forward bending caused pain at 45
2

On June 28, 2011 appellant filed a claim for disability compensation for the period July 7 to 26, 2011.

2

degrees and lateral bending and tilt caused pain in both directions. Straight leg raise testing
demonstrated mild discomfort at 45 degrees on the left and at 60 degrees on the right. Clonus
and Babinski tests were negative. Dr. Stefanis recommended an electromyogram (EMG) nerve
conduction of the left lower extremity and reported that appellant was not able to work.
In a June 28, 2011 neurology report, Dr. Frederick W. Jennart, a Board-certified
psychiatrist and neurologist, conducted nerve conduction and EMG studies for appellant’s
complaints of left leg and low back pain. Nerve conduction studies revealed normal findings and
the EMG examination showed no signs of denervation of the left lower extremity. Motor units
also appeared normal and interference patterns were full.
Appellant also submitted a handwritten June 30, 2011 physical therapist report.
In a decision dated July 18, 2011, OWCP denied appellant’s claim finding insufficient
medical evidence to establish that she sustained any medical condition as a result of the May 23,
2011 employment incident.
On July 28, 2011 appellant submitted a request for a review of the written record.3 She
resubmitted Dr. Stefanis’ and Dr. Willoughby’s June 13, 2011 reports and Dr. Jennart’s June 28,
2011 report. Appellant also submitted handwritten physical therapy records dated June 30 to
July 11, 2011 by an unknown provider.
In a June 6, 2011 MRI scan report, Dr. John H. Penuel, a Board-certified diagnostic
radiologist, observed slight anterolisthesis of L3 on L4 and severe narrowing of the disc space at
L4-5. Severe bilateral neural foraminal narrowing and a left-sided disc bulge were also noted.
The examination further revealed extensive endplate signal changes at L4-5 which were
predominantly decreased on T1, increased on T2, suggesting Type 1 degenerative process. No
fluid signal was seen within the disc space and conus appeared normal. Dr. Penuel diagnosed
multilevel degenerative changes.
In a July 15, 2011 report, Dr. Stefanis noted appellant’s complaints of continued
discomfort in her lower back into her left leg. Appellant related that physical therapy helped
temporarily but she continued to experience pain with lateral bending and tilt. Dr. Stefanis
reported that the physical examination was essentially unchanged and noted that the EMG and
nerve conduction studies showed no nerve damage. He recommended interlaminar injections at
L3-4 and L4-5 and stated that appellant was unable to work.
In an August 1, 2011 report, Dr. Stefanis related that on May 23, 2011 appellant was
pushing and pulling a metal cage loaded with heavy magazines at work and that she denied any
prior history of trauma or injury except for an occasional back strain. He noted that x-rays
revealed a grade 1 spondylolisthesis at L3 and L4 and an MRI scan revealed canal narrowing at
3

On August 4, 2011 appellant, through her representative, submitted a request for a telephone hearing. OWCP
assigned the request as a review of the written record and sent her employer a letter informing them that a review of
the written record was requested. No response was received. By letter dated September 6, 2011, counsel objected to
the review of the written record and requested an oral hearing instead. He stated that since he was the representative
he was the one who made those decisions and alleged that a denial of the oral hearing would violate appellant’s due
process rights. The Board notes, however, that appellant has not challenged this decision on appeal.

3

L3-4 with subluxation. Dr. Stefanis felt that appellant did have a problem but stated that
regarding whether this was an accepted claim or not, it was a decision that OWCP would have to
make. He explained that appellant worked every day for a number of years until this injury
occurred and that this was the only traumatic event of which he was aware.
By decision dated November 10, 2011, OWCP’s hearing representative affirmed the
July 18, 2011 denial decision. He determined that appellant sustained a back condition but found
insufficient medical evidence to demonstrate that her back condition was causally related to the
May 23, 2011 employment incident.
In a letter dated November 28, 2011, counsel requested reconsideration. In an
October 24, 2011 report, Dr. Stefanis related that on May 23, 2011 appellant was pulling and
pushing a metal cage loaded with heavy magazines at work when she felt something happen to
her back. He explained that any type of activity where she bent forward, pulled or pushed could
cause an aggravation of an underlying problem. Dr. Stefanis reviewed appellant’s x-rays and
observed that she appeared to have spondylolisthesis, grade 1, at L3 and L4 and there may be a
small disc protrusion at L4-5. He noted that she definitely had degenerative changes.
Dr. Stefanis opined that the findings on the x-ray predated the problems on appellant’s MRI
scan, but stated that this type of injury could aggravate an underlying problem. He reported that
he could not tell how long her back problems were there and that the MRI scan did not give
information of what caused these problems. Dr. Stefanis concluded that based on appellant’s
history she did not have this type of problem until after the May 23, 2011 employment incident.4
In a decision dated December 16, 2011, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant further merit
review under 5 U.S.C. § 8128(a). It determined that the materials were cumulative to the
evidence previously submitted.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence6
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.7

4

The Board notes that Dr. Stefanis’ October 24, 2011 report was on the record at the time that OWCP’s hearing
representative issued the November 10, 2011 decision, but the hearing representative did not address this report.
5

5 U.S.C. §§ 8101-8193.

6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

7

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

4

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.8
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.9 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.10 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.11
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.12 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident.13 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.14 The weight of the medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.15
ANALYSIS -- ISSUE 1
OWCP accepted that on May 23, 2011 appellant sustained a back injury when she tried to
move a wire cage filled with heavy magazines in the performance of duty but denied her claim
finding insufficient medical evidence to establish that her back condition was causally related to
the accepted incident. The Board finds that she did not meet her burden of proof to establish that
she sustained a back injury in the performance of duty.
Appellant submitted various reports by Dr. Stefanis, who noted her complaints of lower
back and left lower extremity pain following a May 23, 2011 incident at work when she
attempted to move a metal cage loaded with heavy magazines on a mail track. Dr. Stefanis
8

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

9

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

10

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

11

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

12

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

14

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

15

James Mack, 43 ECAB 321 (1991).

5

reported that an MRI scan revealed degenerative changes and canal narrowing at L3-4 with
subluxation. Upon examination, he observed some tenderness between L3 and the sacrum and a
small disc that may be protruding to the left at L4-5. Straight leg raise testing was positive for
mild discomfort. Dr. Stefanis concluded that appellant had a problem but explained that OWCP
would have to decide whether this was an accepted claim or not. The Board finds that, while he
provided an accurate history of injury and a diagnosis, he was unable to provide a rationalized
medical opinion regarding whether appellant’s back condition resulted from the accepted
May 23, 2011 employment incident. Dr. Stefanis found that appellant had a back condition but
failed to provide an opinion on the cause of this condition. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.16 Likewise, the diagnostic and
neurological reports of Drs. Hooda, Willoughby, Jennart and Penuel are insufficient to establish
causal relationship as they also do not provide any opinion regarding the cause of appellant’s
back condition. Thus, these reports are insufficient to establish appellant’s claim.
Appellant also submitted a May 31, 2011 attending physician’s report with an illegible
physician’s signature and an unsigned duty status report that noted her complaints of back pain
following a May 23, 2011 employment incident. The Board has previously held, however, that
unsigned reports or ones that bear illegible signatures cannot be considered as probative medical
evidence because they lack proper identification.17 Similarly, the physical therapy records also
fail to establish causal relationship as physicians’ assistants are not considered “physicians” as
defined by FECA.18 Because appellant has not provided probative medical evidence in this case,
the Board finds that she did not meet her burden of proof to establish her claim.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.19 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise her right through a request to the district OWCP.20
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by
16

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
17

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

18

Section 8102(2) provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); see also Roy L. Humphrey, 57 ECAB 238 (2005).
19

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
20

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).

6

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.21
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.22 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.23 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.24
ANALYSIS -- ISSUE 2
By decisions dated July 18 and November 10, 2011, OWCP denied appellant’s traumatic
injury claim. On November 28, 2011 appellant, through counsel, submitted a request for
reconsideration. In a decision dated December 16, 2011, OWCP denied her request for
reconsideration. The Board finds that OWCP improperly denied appellant’s request for
reconsideration.
In support of her request for reconsideration, appellant submitted an October 24, 2011
report from Dr. Stefanis. The Board concurs with OWCP’s finding that, while this report was
initially received by OWCP on November 7, 2011, days prior to the hearing representative’s
November 10, 2011 decision, this report was not reviewed by the hearing representative. The
Board also finds that this report is sufficient to warrant further merit review. In his prior report
of record dated June 13, 2011, Dr. Stefanis related appellant’s history of injury and diagnostic
findings, but offered no medical opinion regarding the cause of her condition. In his August 1,
2011 report, he again deferred to OWCP to determine the cause of appellant’s diagnosed
conditions. Pursuant to a request from counsel, Dr. Stefanis prepared his October 24, 2011
report to address the relationship between appellant’s May 23, 2011 employment event and her
diagnostic findings. The third regulatory requirement for reopening a claim for merit review
does not include the requirement that a claimant submit all evidence necessary to discharge his
or her burden of proof. The claimant need only submit evidence that is relevant and pertinent
and not previously considered.25 The October 24, 2011 report from Dr. Stefanis was clearly
relevant, pertinent and not previously considered, therefore this case will be remanded to OWCP
for merit review.

21

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
22

Id. at § 10.607(a).

23

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

24

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

25

Billy B. Scoles, 57 ECAB 258 (2005).

7

The Board accordingly finds that appellant did meet a requirements of 20 C.F.R.
§ 10.606(b). Pursuant to 20 C.F.R. § 10.608, OWCP improperly denied merit review.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 10 and July 18, 2011 are affirmed and the
December 16, 2011 decision is set aside and the case is remanded for an appropriate decision.
Issued: July 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

